ORDER

PER CURIAM.
This is an appeal from the judgment and order of the Circuit Court of St. Francois County ordering that appellant pay back and future child support. We find no error in the judgment of the trial court. In addition, we find that no jurisprudential purpose would be served by a written opinion. We affirm the judgment of the trial court pursuant to Rule 84.16(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for this decision.